EXHIBIT 10.1

PROMISSORY NOTE

 

$10,000,000.00

   December 16, 2011

FOR VALUE RECEIVED, TNP SRT CONSTITUTION TRAIL, LLC, a Delaware limited
liability company (with its successors and assigns, “Maker”) promises to pay to
the order of AMERICAN NATIONAL INSURANCE COMPANY, a Texas insurance company, its
successors or assigns being hereinafter called “Noteholder”), the sum of TEN
MILLION AND AND NO/100 DOLLARS ($10,000,000.00), together with interest from the
date hereof at the rate of five and three-quarters percent (5.75%) per annum.
Interest accruing on the date hereof to and including December 31, 2011 is
payable on the date hereof. Monthly installments of principal and accrued
interest in the amount of SIXTY-TWO THOUSAND NINE HUNDRED TEN AND 64/100 DOLLARS
($62,910.64) each shall be paid by Maker to Noteholder on the first day of
February, 2012, and on the first day of each and every succeeding month
thereafter until the entire indebtedness shall have been fully paid; provided,
however, it is expressly agreed that the entire balance remaining unpaid on this
Note shall become due and payable on the first day of January 1, 2017 (the
“Scheduled Maturity Date”). As said installments are paid, they are to be
applied first to the payment of interest accrued on the entire amount of said
indebtedness unpaid at the time of said payment, and the balance, if any, shall
be applied to the payment of principal.

Maker understands that the monthly installments of interest and principal
referred to above are based upon a hypothetical twenty-five (25) year
amortization; that such installments will not amortize fully the principal
balance by the Scheduled Maturity Date; that the final installment will be a
“balloon” payment; and that Noteholder has no obligation to refinance such
“balloon” payment.

Both principal and interest are payable at the office of American National
Insurance Company, in the Mortgage and Real Estate Investment Department, One
Moody Plaza, Galveston, Texas, 77550, or at such place as Noteholder may from
time to time designate in writing. Notwithstanding the foregoing, any and all
payments by or on account of any obligation of Maker hereunder or under any of
the other Loan Documents (as defined below) may be made via wire transfer to an
account designated by Noteholder.

This Note is given for a $10,000,000.00 loan and is secured by a Mortgage,
Security Agreement and Financing Statement (the “Mortgage”) of even date
herewith from Maker to Noteholder on certain property (the “Mortgaged Property”)
described in Exhibit “A” of the Mortgage. This Note, the Mortgage and all other
documents evidencing, securing or relating to this Note are sometimes
individually referred to as a “Loan Document” and collectively as the “Loan
Documents”.

It is expressly agreed that if any one or more of the following occur
(individually and collectively, an “Event of Default”): (a) Maker shall be in
default in the payment when due of any principal, interest or installment of
principal and interest or any other sums due and payable pursuant to the terms,
conditions, covenants, agreements, representations and warranties of this Note,
the Mortgage or any other document (except the Master Lease, defined below)
securing, evidencing or

 

1



--------------------------------------------------------------------------------

relating to this Note; (b) Maker shall be in default under the other terms,
conditions, covenants, agreements, representations or warranties contained in
this Note, the Mortgage or any other Loan Document(except the Master Lease), and
such default shall continue beyond any applicable cure period provided herein or
therein; or (c) any Maker, or any drawer, acceptor, endorser, guarantor, surety
or accommodation party or other person liable upon or for the payment of the
indebtedness evidenced by this Note and/or for the performance of the landlord’s
obligations pursuant to any lease on any portion of the Mortgaged Property (each
hereinafter called “Other Liable Party” or “Other Liable Parties”) (i) admits in
writing its inability to pay its debts generally as they become due, (ii) files
a petition in bankruptcy as a Debtor or seeking reorganization or an arrangement
or otherwise to take advantage of any state or federal bankruptcy or insolvency
law, (iii) makes an assignment for the benefit of creditors, (iv) files a
petition for or consents to the appointment of a receiver of any of its assets
or a part thereof, (v) without its consent, a petition in bankruptcy is filed
against it, or an order, decree or judgment is entered by a court of competent
jurisdiction appointing a receiver over its property, or approving a petition
filed against it seeking a reorganization or an arrangement of it under any
bankruptcy or insolvency law, and such petition, order, decree or judgment is
not vacated, set aside or stayed within sixty (60) days from the date of entry,
(vi) dissolves, or its existence as a legal entity terminates, other than any
Permitted Transfer, as such term is defined in the Mortgage, (vii) is a party to
any merger or consolidation, other than any Permitted Transfer, is the subject
of any transaction known as or similar to a leveraged buy-out or is involved in
any material corporate restructuring other than any Permitted Transfer, however
designated, then Noteholder, in any of such events, shall have the right and
option, without notice or demand, to accelerate the maturity of this Note and
declare the entire unpaid balance of this Note, both outstanding principal and
accrued but unpaid interest, immediately due and payable and/or may enforce such
other rights as are available to Noteholder under the terms and conditions of
any Loan Document or otherwise available at law or in equity. If this Note
expressly provides for the payment of a prepayment fee, then upon such
acceleration by Noteholder in the event of default as aforesaid, whether such
Event of Default is voluntary or involuntary, Maker specifically agrees that
Noteholder shall be entitled to collect any such prepayment fee when due as
hereafter provided in addition to the balance of indebtedness due under this
Note. All rights and remedies available to Noteholder shall be cumulative and
not exclusive, failure to exercise any of such rights upon an Event of Default
shall not constitute a waiver of the right to exercise any of them at any time,
and the exercise or beginning to exercise of any one of such rights and remedies
shall not preclude the simultaneous or later exercise of any or all of such
rights and remedies.

Maker hereby agrees to pay all expenses incurred, including, but not limited to,
reasonable attorney’s fees if this Note is placed in the hands of an attorney
for collection or if this Note is collected through probate, bankruptcy or other
judicial proceedings.

Prior to an Event of Default hereon, unpaid principal shall bear interest from
the date hereof at the rate hereinabove provided. From and after any Event of
Default and continuing so long as Noteholder has not agreed in writing to a
waiver or cure of such Event of Default, all unpaid principal (whether or not
overdue) and unpaid interest shall bear interest at the “Maximum Nonusurious
Rate” (as hereinafter defined), or if there is no Maximum Nonusurious Rate, at a
per annum rate equal to eighteen percent (18%) (hereinafter referred to as the
“Default Rate”), whether or not Noteholder has exercised its option to
accelerate the maturity of this Note and to declare the

 

2



--------------------------------------------------------------------------------

entire unpaid principal indebtedness and accrued interest due and payable.
Provided, however, Noteholder, in its sole and absolute discretion, may elect to
charge a rate of interest or impose a delinquency charge which is less than the
amount which would result from applying the Default Rate provided for in the
preceding sentence, but any such delinquency charge for any delinquent
installment or other amount shall not exceed five percent (5%) of such
delinquent installment or amount, as applicable. Any such election by Noteholder
to charge such lesser amount shall not constitute a waiver of Noteholder’s right
to impose the Default Rate during the existence of any future defaults.

Maker shall have the option to prepay this Note, in full, but not in part, at
any time, upon not less than thirty (30) days’ prior written notice to
Noteholder, without any prepayment premium.

Except as otherwise expressly provided in the Mortgage with respect to notice of
default, the Maker hereof, and all Other Liable Parties, jointly and severally
waive presentment for payment, protest and demand, notice of non-payment,
protest, notice of protest, notice of acceleration, notice of the intent to
accelerate, the filing of suit, and diligence in collecting this Note or
enforcing any of the security herefor, and agree to the substitution, exchange
or release of any such security or the release of any party primarily or
secondarily liable hereon, and further agree that it will not be necessary for
the holder hereof, in order to enforce payment of this Note by it, to first
institute suit or exhaust its remedies against Maker or any Other Liable Party,
or to enforce its rights against any security herefor, and consent to any one or
more rearrangements, modifications, extensions or postponements of the time,
amount or manner of payment of this Note on any terms or any other indulgences
with respect thereto, without notice thereof to any of them and without
discharging or reducing any of their liability hereunder. The Noteholder may
transfer this Note, and the rights and privileges of Noteholder under this Note
shall inure to the benefit of the Noteholder’s successors, and assigns.

This Note shall be governed by and construed in accordance with Illinois law and
applicable federal law. It is the intention of Noteholder and Maker that this
Note and all provisions hereof and of all other Loan Documents conform in all
respects to the laws of the State of Illinois and applicable federal law
pertaining to usury. Notwithstanding any provision in this Note or in any other
Loan Documents to the contrary, it is expressly provided that in no case or
event should the aggregate amounts, which by applicable law are deemed to be
interest with respect to this Note or any other Loan Documents ever exceed the
“Maximum Nonusurious Rate” (as defined below). In this connection, it is
expressly stipulated and agreed that it is the intention of Noteholder and the
Maker to contract in strict compliance with applicable usury laws of the State
of Illinois and/or of the United States (whichever permits the higher rate of
interest) from time to time in effect. Nothing in this Note or other Loan
Documents shall ever be construed to create a contract to pay, as consideration
for the use, forbearance or detention of money, interest at a rate in excess of
the Maximum Nonusurious Rate. If under any circumstances the aggregate amounts
contracted for, charged or paid with respect to this Note, whether by
fulfillment of any provision hereof or of any mortgage, deed of trust, loan
agreement or other Loan Document now or hereafter securing, evidencing or
relating to the indebtedness evidenced hereby, which by applicable law are
deemed to be interest, would produce an interest rate greater than the Maximum
Nonusurious Rate, the Maker and any other person obligated to pay this Note,
stipulates that the amounts will be deemed to have

 

3



--------------------------------------------------------------------------------

been paid, charged or contracted for as a result of an error on the part of
Maker, any other person obligated for the payment of this Note and the
Noteholder and upon discovery of the error or upon notice thereof from the Maker
or the party making such payment, the Noteholder or the party receiving such
excess payment shall, at its option, refund the amount of such excess payment or
credit the excess payment against any other amount due under this Note. In
addition, all sums paid or agreed to be paid to the holder of this Note for the
use, forbearance or detention of monies shall be, to the extent permitted by
applicable law, amortized, prorated, allocated and spread through the full
stated term of this Note so that the amount of interest on account of the
indebtedness evidenced hereby does not exceed the maximum permitted by law. The
provisions of this paragraph shall control all existing and future agreements
between Maker and Noteholder. At all times, if any, under the Illinois Interest
Act (815 ILCS 205/et seq.) (the “Interest Act”) the Act shall establish the
Maximum Nonusurious Rate. The “Maximum Nonusurious Rate” shall be the highest
permitted rate under the Interest Act from time to time in effect. If the
Maximum Nonusurious Rate is increased or removed by statute or other
governmental action subsequent to the date of this Note, then the new Maximum
Nonusurious Rate, if any, will be applicable to this Note from the effective
date of the new Maximum Nonusurious Rate, unless such application is precluded
by the statute or governmental action or by the general law of the jurisdiction
governing this Note.

The Maker warrants and represents to Noteholder and all holders of the
indebtedness evidenced hereby, that (i) all loans evidenced by this Note shall
be “business loans” as that term is used in the Depository Institutions
Deregulatory and Monetary Control Act of 1980, as amended, (ii) that this
transaction is specifically exempt under Section 226.3(a) of Regulation Z issued
by the Board of Governors of the Federal Reserve System, and Title I and Title V
of the Consumer Credit Protection Act, and (iii) that such loans are for
business, commercial, investment or other similar purposes and not primarily for
personal, family, household or agricultural use.

Except with respect to the Master Lease and Master Lease Guaranty, defined
below, or as otherwise specifically provided below, in the event of a default in
the payment of this Note by Maker, or any other default under any other Loan
Document, Noteholder’s sole recourse against Maker shall be against the
Mortgaged Property described in the Mortgage securing this Note, and Noteholder
shall not be entitled to recover any deficiency judgment against Maker if the
foreclosure or recovery of such Mortgaged Property is not sufficient to pay the
amount owed by Maker hereunder. Notwithstanding the foregoing limitation of
liability, Maker shall be fully liable (a) for fraud or misrepresentation made
in or in connection with this Note or any Loan Document or the apparent purpose
of which is to deprive Noteholder of the security for this Note; (b) for failure
to pay taxes, assessments, charges for labor or materials or any other charges
which can create liens on any portion of the Mortgaged Property except to the
extent funds for payment of said taxes, assessments, charges for labor or
materials or any other charges were placed in escrow with Noteholder; (c) for
the misapplication of (i) proceeds of insurance covering any portion of the
Mortgaged Property, or (ii) proceeds of the sale or condemnation of any portion
of the Mortgaged Property, or (iii) rentals and security deposits received by or
on behalf of Maker subsequent to the date on which Noteholder gives written
notice of the posting of foreclosure notices or the exercise of Noteholder’s
assignment of rents; (d) for failure to maintain, repair or restore the
Mortgaged Property in accordance with any Loan Document prior to foreclosure;
(e) for any act or omission knowingly or intentionally committed or permitted by
Maker which results in the waste, damage or

 

4



--------------------------------------------------------------------------------

destruction to the Mortgaged Property, but only to the extent such events are
not covered by insurance proceeds which are received by Noteholder; (f) for the
return to Noteholder of all unearned advance rentals and security deposits paid
by tenants of the Mortgaged Property or any guarantors of the leases of such
tenants which are not rightfully refunded to or which are forfeited by such
tenants or guarantors; (g) for the return of, or reimbursement for, all personal
property taken from the Mortgaged Property by or on behalf of Maker; (h) for any
liability of Maker pursuant to the provision contained in the Mortgage
pertaining to hazardous or toxic materials or substances; (i) for any liability
of Maker pursuant to the Certificate and Indemnity Regarding Hazardous
Substances executed by Maker and delivered to Noteholder in connection with the
indebtedness evidenced by this Note; (j) for failure to maintain or alter the
Mortgaged Property in compliance with the Americans with Disabilities Act of
1990, as it may be amended from time to time prior to foreclosure; and (k) for
all court costs and reasonable attorneys’ fees incurred in connection with the
enforcement of one or more of the above subparagraphs (a) through (j),
inclusive. Nothing in this paragraph, elsewhere this Note or in any other Loan
Document limiting Noteholder’s recourse against Maker shall alter, waive or
otherwise limit any liability or obligation of TNP SRT Constitution Trail Master
Lessee, LLC as tenant under the Master Lease or Thompson National Properties,
LLC as guarantor under the Master Lease Guaranty. The term “Master Lease” refers
to that certain Master Lease dated on or about the date hereof concerning by and
between Maker as landlord and TNP SRT Constitution Trail Master Lessee, LLC, a
Delaware limited liability company, as tenant, concerning a portion of the
Mortgaged Property and all renewals, extensions and modifications of said Master
Lease or any portion thereof. The term “Master Lease Guaranty” shall mean that
certain Guaranty executed by Thompson National Properties, LLC, a Delaware
limited liability company, on or about the date hereof in favor of Maker
concerning the Master Lease and all renewals, extensions and modifications of
all or any portion thereof. The Master Lease and Master Lease Guaranty are
independent of this Note and survive the foreclosure of the Mortgage.

Time is of the essence of this Note. This Note shall be interpreted, construed
and enforced in accordance with the internal laws of the State of Illinois,
without regard to Illinois law with respect to conflict of laws. Where the
context so requires references to any gender shall include the others and
references to the singular shall include the plural and vice versa. If any term,
covenant, condition, agreement, representation or warranty of the Note or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Note, or the application of such
term, covenant, condition, agreement, representation or warranty to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant, condition, agreement,
representation or warranty of this Note shall be valid and enforced to the
fullest extent permitted by law.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO $10,000,000.00

PROMISSORY NOTE GIVEN BY

TNP SRT CONSTITUTION TRAIL, LLC

TO AMERICAN NATIONAL INSURANCE COMPANY

 

MAKER:

TNP SRT CONSTITUTION TRAIL, LLC,

a Delaware limited liability company

By:  

TNP Strategic Retail Operating Partnership, L.P.,

a Delaware limited partnership,

its sole member

  By:  

TNP Strategic Retail Trust, Inc.,

a Maryland corporation,

its general partner

    By:   /s/ James Wolford     Name:   James Wolford     Title:   CFO

 

6



--------------------------------------------------------------------------------

EXHIBIT “A”

Legal Description

TRACT NO. 1:

Lots 1, 2, 3, 6 and 8 and Outlets 5, 7, and 12 and 500, 502, 503 in the
Constitution Trail Subdivision, according to the Plat thereof recorded August 7,
2007 as Document No. 2007-21949, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Second Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15763, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Third Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded June 5, 2008 as
Document No. 2008-15764, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The First Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded February 20, 2009 as
Document No. 2009-4743, in MCLEAN COUNTY, ILLINOIS.

EXCEPTING:

The Fourth Addition to Constitution Trail Centre a Planned Unit Development in
the Town of Normal, according to the Plat thereof recorded July 1, 2009 as
Document No. 2009-20923, in McLEAN COUNTY, ILLINOIS.

TRACT NO. 2:

Outlet 509 in the Third Addition to Constitution Trail Centre a Planned Unit
Development in the Town of Normal, according to the Plat thereof recorded
June 5, 2008 as Document No. 2008-15764, in MCLEAN COUNTY, ILLINOIS.

TRACT NO. 3:

Lot 20 and Outlets 506 and 507 in the First Addition to Constitution Trail
Centre a Planned Unit Development in the Town of Normal, according to the Plat
thereof recorded February 20, 2009 as Document No. 2009-4743, in MCLEAN COUNTY,
ILLINOIS.

 

7



--------------------------------------------------------------------------------

TRACT NO. 4:

Lot 9 and outlet 510 in the Fourth Addition to Constitution Trail Centre a
Planned Unit Development in the Town of Normal, according to the Plat thereof
recorded July 1, 2009 as Document No. 2009-20923, in MCLEAN COUNTY, ILLINOIS.

Address: North Main Street and West Raab Road, Normal, Illinois

Property Index Nos.:

Tract 1:

Lot 1- 14-16-454-001

Lot 2- 14-16-454-002

Lot 3- 14-16-454-004

Lot 6- 14-16-380-001

Lot 8- 14-16-379-004

Outlet 5- 14-16-380-002

Outlet 7- 14-16-379-005

Outlot 12- 14-16-379-001

Outlot 500- 14-16-454-003

Outlet 502- 14-16-326-003

Outlot 503- 14-16-326-002

Tract 2:

Outlot 509- 14-16-405-002

Tract 3:

Lot 20- 14-16-404-004

Outlot 506- 14-16-404-003

Outlot 507- 14-16-404-005 & 14-16-404-006

Tract 4:

Lot 9 and Outlot 510 - Underlying Lands Tax No. 14-16-379-006

 

8